Title: To James Madison from Jacob Wagner, 29 August 1806
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 29 Augt. 1806

I have been honored with your’s by last evening’s mail.  I cannot however forward the letter to Genl. Turreau until that from the Surveyor of Philada. is received from the President.  You will observe in one of the National Intelligencers that Henecken, the Dutch Consul at Philada. has publickly contradicted the substance of Morales’ notification of danger from privateers of his nation.
I have not heard of Melli’s progress since he left Boston, but am in hopes that if he should get on as far as Baltimore, Mr. Smith will induce his immediate return.  Mr. Goldsborough has informed me that the affair of the debentures has been arranged.
I have written to Mr. Martin to send depositions to show that the place where his vessel was captured is within the U. States or rather I suggested that defect in his application.  I have the honor to be, Dear Sir, Your faithful & obed. Servt.

Jacob Wagner


P. S.  The journals of Congress sent by this mail complete the set for the three last sessions.

